



Exhibit 10.2
FIRST AMENDMENT OF LOAN AGREEMENT
THIS FIRST AMENDMENT OF LOAN AGREEMENT (this “Amendment”) is made as of August
4, 2016 by and among CINEDIGM CORP., a Delaware corporation (“Borrower”), the
lender signing this Amendment below (the “Required Lender”), and CORTLAND
CAPITAL MARKET SERVICES LLC, solely in its capacity as administrative agent for
the Lenders and collateral agent for the Secured Parties (collectively, in such
capacities, together with its successors and assigns in such capacities, the
“Agent”).
RECITALS
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and Agent are
parties to that certain Second Lien Loan Agreement dated as of July 14, 2016 (as
amended, amended and restated or modified from time to time, the “Loan
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned thereto in the Loan Agreement) pursuant to which Lenders
have made certain loans available to the Borrower; and
WHEREAS, Borrower has requested that certain provisions of the Loan Agreement be
amended, in each case as more particularly set forth below, and Required Lenders
and Agent are willing to effect such amendments as provided in, and on the terms
and conditions contained in, this Amendment;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Amendments to Loan Agreement. Subject to the terms and conditions hereof and
in accordance with Section 10.1 of the Loan Agreement, the parties hereto hereby
acknowledge and agree that the Loan Agreement is hereby amended as follows:
(a)
    The definition of Lender or Lenders is deleted in its entirety and replace
with the following:
“Lender” or “Lenders” means, collectively, any Person that (a) is listed on the
signature pages hereof as a “Lender”, (b) from time to time becomes a party
hereto by execution of an Assignment, or (c) becomes a Subsequent Lender.”
(b)
    The definition of Subsequent Loans is deleted in its entirety and replace
with the following:
“Subsequent Loan” means any Loan made by any Lender on a Subsequent Closing
Date.”




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





(c)
    The definition of Subsequent Lenders is deleted in its entirety and replace
with the following:
“Subsequent Lender” means any Lender, if any, that becomes a Lender by execution
of a Joinder.”
(d)
    The definition of Subsequent Shares is deleted in its entirety and replace
with the following:
“Subsequent Shares” means the Shares to be issued by the Borrower to the
applicable Lenders at a Subsequent Closing, if any, pursuant to the terms of
Section 2. 1 (b).”
(e)
    The following definitions are added to Section 1.1 in its applicable
alphabetical order:
“Escrow Agent” means Kelley Drye & Warren LLP as escrow agent for the Borrower,
or any other Person named by Borrower in writing as escrow agent for the
Borrower.”
“Lender Questionnaire” means the questionnaire to be completed by Subsequent
Lenders in the form attached hereto as Exhibit I.
“Joinder” means any Joinder Agreement to the Loan Agreement, substantially in
the form of Exhibit H attached hereto, by and among the Borrower, any Subsequent
Lender and the Agent joining such Subsequent Lender to the Loan Agreement and
the other Loan Documents, as applicable, as a Lender.”
(f)
    Section 2.1(b) is revised as follows:
(i)
    So much of Section 2.1(b) is hereby deleted, each reference to:
“applicable Subsequent Lender”
and replaced with the following:
“applicable Lender(s)”




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





(ii)
    Add the following phrase immediately after the phrase “(b) such number of
Subsequent Shares”:
“(based on the closing price of the Class A Common Stock on the Nasdaq Global
Market, or the other primary securities exchange on which the Class A Common
Stock is listed, on the trading day immediately prior to such Subsequent Closing
Date)”
(iii)
    Add the following phrase immediately after the phrase “per $1 million
original principal amount”:
“, except that Subsequent Lenders whose Loans are to be counted against the
principal amount committed by the Lead Lender in the final paragraph of Section
2.1 shall receive 98,000 Subsequent Shares per $1 million original principal
amount,”
(g)
    So much of Section 2.1(d)(i)(C) is hereby deleted:
“Subsequent Lender(s)”
and replaced with the following:
“applicable Lender(s)”
(h)
    Section 2.1(d)(iii) is deleted in its entirety and replaced with the
following:
“(iii) For each Subsequent Loan (A) upon agreement by a Lender to fund a
Subsequent Loan or the joinder of a Subsequent Lender to this Agreement as a
Lender for the purpose of funding a Subsequent Loan, each such Lender funding
such Subsequent Loan shall make available the amount of its Subsequent Loan in
immediately available funds to Escrow Agent at such office specified by Escrow
Agent, to be held in escrow until the applicable Subsequent Closing; provided,
that in the event such Subsequent Closing, for any reason, does not occur, the
funds tendered in connection with such Subsequent Loan shall be returned to the
applicable Lender(s) without deduction therefrom or interest payable thereon and
Borrower shall promptly notify Agent in writing of such event; (B) promptly upon
Agent’s receipt of a Notice of Borrowing for a Subsequent Loan, Escrow Agent
shall confirm to Agent that it is in receipt of all funds in subpart (A) above
for such Subsequent Loan, and in the event any Lender has not funded its funds
for such Subsequent Loan, Escrow Agent shall notify such Lender to make
available the amount of its Subsequent Loan in immediately available funds




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





to Escrow Agent at such office specified by Escrow Agent by no later than 10:00
a.m. on the Business Day specified in the applicable Notice of Borrowing; (C)
upon confirmation by Agent and Lead Lender Counsel of satisfaction, or waiver,
of the conditions set forth in Section 2.3(b) hereof, and written confirmation
by Escrow Agent of receipt all requested funds, the Subsequent Loan shall be
disbursed in accordance with the directions set forth in the Notice of Borrowing
into the applicable account designated by Borrower in such Notice of Borrowing;
provided, that in the event Escrow Agent has not received all the funds expected
pursuant to the Notice of Borrowing by 2:00 p.m. Chicago time on the applicable
Closing Date, Escrow Agent shall notify Borrower and Agent of such, and Agent
and Borrower shall mutually determine whether and when to disburse the funds
that have been received.
(i)
    The following Section 2.1(d)(iv) is hereby added after the end of Section
2.1(d)(iii):
(iv) Upon (A) a Lender tendering a Subsequent Loan to the Escrow Agent or (B) a
Subsequent Lender tendering a duly executed Joinder to the Company and Agent and
a Subsequent Loan to the Escrow Agent, Schedule II attached hereto shall be
updated to reflect such Subsequent Loans, and such Lender or Subsequent Lender,
as applicable, shall be irrevocably bound to make such Subsequent Loan if and
when the next Subsequent Closing occurs. Notwithstanding anything herein to the
contrary, the Borrower reserves the right to reject funds from a prospective
Subsequent Lender by delivering written notice to such Subsequent Lender and
Agent of such rejection no later than 12:00 pm Chicago time on the date of the
applicable Subsequent Closing (if Borrower fails to timely deliver such notice
of rejection, then Borrower shall be deemed to have accepted such funds) if, (X)
the Borrower determines, in its sole discretion, that such person does not meet
criteria under federal or state securities laws to invest in unregistered
securities, or (Y) for any other reason upon receipt of the completed Lender
Questionnaire or such other information or documentation tendered by the
prospective Subsequent Lender to the Borrower. If the Borrower rejects funds
from a prospective Subsequent Lender, the funds tendered in connection with such
Subsequent Loan shall be promptly returned to such prospective Subsequent Lender
without deduction therefrom or interest payable thereon and Borrower shall
promptly notify Agent in writing of such event, upon which notice, Schedule II
attached hereto shall be updated to reflect the cancellation of such Subsequent
Loan and removal of such Subsequent Lender.”
(j)
    Section 2.3(b) is deleted in its entirety and replaced with the following:




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





“(b) Subsequent Closing.
(i)    Lender Closing Conditions. The obligation of the applicable Lenders to
make their Subsequent Loans at the applicable Subsequent Closing are subject to
the satisfaction, at or before such Subsequent Closing Date except as provided
under Section 5.30 hereof, of each of the following conditions, provided that
these conditions are for the Agent’s, the Initial Lender’s and the applicable
Lenders’ sole benefit and may be waived by the Agent, the applicable Lenders and
the Required Lenders at any time in their sole discretion by providing the
Borrower with prior written notice of such waiver:
(1)    The Agent shall have received, if applicable, a Joinder, dated on or
before the Subsequent Closing Date, duly executed and delivered by the
applicable Subsequent Lenders.
(2)    The Agent shall have received, if applicable, a joinder to the
Registration Rights Agreement, dated on or before the Subsequent Closing Date,
duly executed and delivered by the applicable Subsequent Lenders.
(3)    The Agent shall have received irrevocable written instructions to the
Transfer Agent relating to the issuance of the Subsequent Shares.
(4)    The Agent shall have received the Notes evidencing each of the Subsequent
Loans, dated as of the Subsequent Closing Date, duly executed and delivered by
the Borrower to each applicable Lender, if so requested by each such applicable
Lender.
(5)    The Agent shall have received a certificate of the President, Chief
Executive Officer or Chief Financial Officer of the Borrower certifying that as
of the Execution Date and the Subsequent Closing Date: (A) the representations
and warranties of the Loan Parties set forth in each Loan Document are true and
correct as of the Execution Date, the Initial Closing Date, and the Subsequent
Closing Date, (B) no Default has occurred and is continuing, and no Default
would occur after giving effect to the transactions contemplated, under the Loan
Documents (including the Subsequent Loans), the First Lien Loan Documents, the
Convertible Notes Documents, and the Mezzanine Financing Documents, and (C)
since March 31, 2016, there has been no Material Adverse Effect.
(6)    To the extent requested by the Agent (at the direction of the Required
Lenders), the Agent shall have received a duly executed opinion of counsel to
the Loan Parties, addressed to the Agent and




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





the Lenders and addressing such matters as the Agent or Lenders may reasonably
request.
(7)    To the extent requested by the Agent (at the direction of the Required
Lenders), the Agent shall have received a copy of each Constituent Document of
each Loan Party that is on file with any Governmental Authority in any
jurisdiction and certified as of a recent date by such Governmental Authority,
together with, if applicable, certificates attesting to the good standing of
such Loan Party in its jurisdiction of organization and each other jurisdiction
where such Loan Party is qualified to do business as a foreign entity or where
such qualification is necessary (and, if appropriate in any such jurisdiction,
related tax certificates).
(8)    To the extent requested by the Agent (at the direction of the Required
Lenders), the Agent shall have received a certificate of the secretary or other
officer of each Loan Party in charge of maintaining books and records of such
Loan Party certifying as to (A) the names and signatures of each officer of such
Loan Party authorized to execute and deliver any Loan Document, (B) the
Constituent Documents of such Loan Party attached to such certificate are
complete and correct copies of such Constituent Documents as in effect on the
date of such certification and (C) the resolutions of such Loan Party’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of each Loan Document to which such Loan
Party is a party.
(9)    There shall have been paid to the Agent all fees and all reimbursements
of costs or expenses incurred by counsel to the Agent as set forth herein and as
set forth in the Agent Fee Letter, if applicable, in connection with the
negotiation and documentation of the Loan Documents relating to the Subsequent
Loans and consummation of the transactions contemplated thereby.
(10)    There shall have been paid to Lead Lender Counsel all reasonable fees
and all reimbursements of reasonable costs and expenses incurred by the Lead
Lender Counsel in connection with the negotiation and documentation of the Loan
Documents relating to the Subsequent Loans and consummation of the transactions
contemplated thereby.
(11)    Each Group Member shall have received all consents and authorizations
required pursuant to any material Contractual Obligation with any other Person
and shall have obtained all Permits of, and effected all notices to and filings
with, any Governmental Authority, in each case, as may be necessary in
connection with the consummation of the transactions contemplated in this
Agreement and the other Loan Documents.




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





(12)    All representations and warranties of the Loan Parties set forth in each
Loan Document shall be true and correct as of such date.
(13)    The Agent shall have received all documentation and other information
required by regulatory authorities under the PATRIOT Act and other applicable
“know your customer” and anti-money laundering rules and regulations.
(14)    The Agent shall have received such additional documents and information
as the Agent or any applicable Lender, through the Agent, shall have reasonably
requested.
(15)    The Agent shall have received a Notice of Borrowing duly executed by
Borrower.
(ii)    Borrower Closing Conditions. The obligation of the Borrower to issue the
Subsequent Shares at the Subsequent Closing are subject to the satisfaction, at
or before the Subsequent Closing Date except as provided under Section 5.30
hereof, of each of the following conditions, provided that these conditions are
for the Borrower’s sole benefit and may be waived by the Borrower at any time in
its sole discretion by providing the Agent with prior written notice of such
waiver:
(1)    The Borrower shall have received, if applicable, a Joinder and a joinder
to the Registration Rights Agreement, duly executed and delivered by the Agent
and the Subsequent Lenders, as applicable.
(2)    The Borrower shall have received a completed Lender Questionnaire from
each Subsequent Lender and such other information reasonably requested by the
Borrower to establish that the Subsequent Lender is deemed to be an “accredited
investor” under the 1933 Act (including meeting the net worth or income
requirements thereunder), or is otherwise permitted to invest in unregistered
securities under federal and state securities law, in the reasonably discretion
of the Borrower.
(3)    The applicable Lenders shall have delivered to the Escrow Agent for the
benefit of the Borrower the purchase price for the Subsequent Loans by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Borrower.
(4)    The representations and warranties of the Agent and the Subsequent
Lenders in the joinders to the Loan Documents, if applicable, shall be true and
correct in all material respects as of the date when made and as of the
Subsequent Closing Date as though made at that




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date).
(k)
    The following Section 2.3(e) is hereby added immediately following the end
of Section 2.3(d) :
“(e) Appointment Escrow Agent. The parties hereto acknowledge and consent to the
appointment of the Escrow Agent hereunder. The Borrower and each of the Lenders
jointly and severally agree to indemnify and hold the Escrow Agent harmless with
respect to any acts the Escrow Agent takes as escrow agent in accordance with
the terms and conditions of this Agreement. The Borrower and each of the Lenders
jointly and severally agree to hold the Escrow Agent harmless against any and
all liabilities, losses, claims, damages or expenses, including reasonable
attorney’s fees, that the Escrow Agent may incur by reason of or based upon its
actions as escrow agent under this Agreement other than as a result of the gross
negligence or willful misconduct of the Escrow Agent. The obligations under this
paragraph shall survive termination of this Agreement.
(l)
    Section 9.8 is deleted in its entirety and replaced with the following:
Section 9.8 Accredited Lender. Such Lender is either, (i) an accredited investor
as defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act, as
amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Rule
501”), or (ii) has a representative who meets the requirements of serving as a
purchaser’s representative as defined in Rule 501, who is capable of evaluating
the merits and risks of the investment contemplated hereby on the Lender’s
behalf.
(m)
    Schedule II — Subsequent Lenders is hereby deleted in its entirety and
replaced with the attached Schedule II — Subsequent Loans (as may be modified
from time to time) as attached hereto.
(n)
    Exhibit H — Form of Joinder to Loan Agreement, as attached hereto, is hereby
attached to the Loan Agreement in its applicable alphabetical order.
(o)
    Exhibit I — Lender Questionnaire, as attached hereto, is hereby attached to
the Loan Agreement in its applicable alphabetical order.
2.
    Representations and Warranties. By its




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





execution hereof, Borrower hereby represents and warrants to the Required
Lenders and the Agent as follows:
(a)
    no Default or Event of Default exists under the Loan Agreement or any of the
other Loan Documents as of the date hereof or would result from the amendments
contemplated hereby;
(b)
    the representations and warranties contained in Article III of the Loan
Agreement or in any other Loan Document, or which are contained in any of the
financial statements from time to time certified by the Borrower and furnished
pursuant thereto, are true and correct on and as of the date hereof (except that
to the extent that such representations and warranties specifically refer to an
earlier date, they are true and correct in all material respects as of such
earlier date);
(c)
    it has the requisite corporate or organizational power and authority and has
taken all necessary corporate and other organizational action to authorize the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby; and
(d)
    this Amendment has been duly executed and delivered by a Responsible Officer
of Borrower and constitutes a legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms.
3.
    Conditions to Effectiveness. This Amendment shall become effective upon the
date on which all of the following conditions precedent have been satisfied (or
otherwise waived in accordance with Section 10.1 of the Loan Agreement, as in
effect prior to giving effect to this Amendment) (the “Effective Date”):
(a)
    Counterparts of Document. Receipt by Agent of executed original counterparts
(or electronic copies followed promptly by originals) of this Amendment in form
and substance satisfactory to Agent.
(b)
    Fees and Expenses. Borrower shall have paid to Agent all out-of-pocket
expenses accrued or incurred by Agent on or before the Effective Date (including
all reasonable fees, charges and disbursements of counsel to Agent (directly to
such counsel if requested by Agent)) plus such additional amounts of such fees,
charges and disbursements as shall constitute its estimate of such reasonable
fees, charges and disbursements incurred or to be incurred through the closing
proceedings; provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent.




NY01\SherC\4300415.1

--------------------------------------------------------------------------------





4.
    Effect of this Amendment. Borrower agrees that, except as expressly provided
herein or in the other documents to be executed and delivered to Agent and
Required Lenders in connection herewith, (a) the Loan Agreement and the other
Loan Documents shall remain unmodified and in full force and effect, and (b)
this Amendment shall not be deemed to (i) be a waiver of, consent to, a
modification of or amendment to any other term or condition of the Loan
Agreement, any other Loan Document or any other agreement by and among Borrower,
on the one hand, and Required Lenders and Agent, on the other hand, (ii)
prejudice any other right or rights which Lender may now have or may have in the
future under or in connection with the Loan Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, or (iii) be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with Borrowers, or any other
Person with respect to any waiver, amendment, modification or any other change
to the Loan Agreement or any other Loan Document or any rights or remedies
arising in favor of Lender under or with respect to any such documents.
References in the Loan Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof’) and in any other Loan
Document to the “Loan Agreement” shall be deemed to be references to the Loan
Agreement as modified hereby. This Amendment shall be deemed incorporated into,
and a part of, the Loan Agreement and shall constitute a “Loan Document” under
and as defined in the Loan Agreement.
5.
    Reaffirmations. Borrower hereby (a) agrees that this Amendment shall not
limit or diminish the obligations of such Persons under, or release such Persons
from any obligations under, the Loan Agreement and each other Loan Document to
which such Person is a party, (b) confirms and reaffirms such Person’s
obligations under the Loan Agreement and each other Loan Document to which such
Person is a party, and (c) agrees that the Loan Agreement (as modified hereby)
and each other Loan Document remain in full force and effect and are hereby
ratified and confirmed.
6.
    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
conflicts of law principles.
7.
    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), and by facsimile
transmission or other electronic means, which signatures shall be considered
original executed counterparts, each of which when so executed shall be deemed
to be an original, but all of which when taken together shall constitute one and
the same instrument. Each party to this Amendment agrees that it will be bound
by its own facsimile or other electronically transmitted signature and that it
accepts the facsimile or other electronically transmitted signature of each
other party.
[Signature Page Follows]




NY01\SherC\4300415.1

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective upon satisfaction of the conditions set forth herein.
BORROWER
CINEDIGM CORP.


 
By:
/s/ Gary S. Loffredo
 
Name:
Gary S. Loffredo
 
Title:
SVP





AGENT:
CORTLAND CAPITAL MARKET SERVICES LLC


 
By:
/s/ Matthew Trybula
 
Name:
Matthew Trybula
 
Title:
Associate Counsel








REQUIRED LENDER:
FIRST BANK & TRUST AS CUSTODIAN OF THE RONALD L. CHEZ IRA #1073


 
By:
/s/ Karen Rose
 
Name:
Karen Rose
 
Title:
Authorized Signatory








Schedule II — Subsequent Loans
Applicable Lender
Subsequent Loan Commitment
Date of Subsequent Loan
 
 
 
 
 
 
 
 
 




Exhibit H - Form of Joinder to Second Lien Loan Agreement
Attached hereto is the Form of Joinder to Second Lien Loan Agreement.


Form of JOINDER TO LOAN AGREEMENT
THIS JOINDER TO LOAN AGREEMENT (this “Joinder”) is made as of the [ ]
day of [    , 20 ], by and among [    ] and [    ] (each a “Subsequent

Lender”, and collectively, the “Subsequent Lenders”) Cinedigm Corp., a Delaware
corporation (“Borrower”) and Cortland Capital Market Services LLC, as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower, the lenders from time to time party thereto
(collectively, the “Lenders”), and the Administrative Agent entered into that
certain Second Lien Loan Agreement dated as of July 14, 2016 (as amended,
amended and restated or modified from time to time, the “Loan Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Loan Agreement);
WHEREAS, pursuant to Section 2.1(b) of the Loan Agreement, the Borrower has
requested to incur a Subsequent Loan in the aggregate amount of $[    ]; and
WHEREAS, the Subsequent Lenders have agreed to make an aggregate amount of
$[    ] available to the Borrower on [    , ], 20111 (the “Subsequent Closing

Date”) as [a portion of] [the full amount of] such Subsequent Loan.
AGREEMENTS:
NOW, THEREFOR, for and in consideration of the foregoing Recitals (which are
incorporated herein by this reference), and for other good and valuable
considerations, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.
    The Subsequent Lenders hereby agree to provide [all of] [a portion of] the
Subsequent Loan in the amount set forth on Schedule 1 attached hereto and the
loan commitment of each Subsequent Lender shall be as set forth therein.
2.
    Each Subsequent Lender (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Joinder and to consummate that transactions contemplated hereby and to become a
Lender under the Loan Agreement, (b) confirms that it has received a copy of the
Loan Agreement, together with copies of the financial statements referred to in
Section 5.1(a) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder, (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as
administrative agent and collateral agent on its behalf and to exercise such
powers and discretion under the Loan Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretions as are reasonably incidental thereto; (e) agrees to provide to
Borrower and/or Administrative Agent any and all information requested by
Borrower and/or Administrative Agent in order to confirm any requirements either
must meet as it relates to investors and/or “know your customer” laws and
regulations, and (f) agrees that, as of the date hereof, such Subsequent Lender
shall (i) be a party to the Loan Agreement and the other Loan Documents, (ii) be
a “Lender” for all purposes of the Loan Agreement and the other Loan Documents,
(iii) perform all of the obligations that by the terms of the Loan Agreement are
required to be performed by it as a “Lender” under the Loan Agreement, including
its obligations under Section 2.1(b) thereof and (iv) shall have the rights and
obligations of a Lender under the Loan Agreement and the other Loan Documents.
3.
    The Borrower agrees that, as of the date hereof, each Subsequent Lender
shall (a) be a party to the Loan Agreement and the other Loan Documents, (b) be
a “Lender” for all purposes of the Loan Agreement and the other Loan Documents,
and (c) have the rights and obligations of a Lender under the Loan Agreement and
the other Loan Documents.
4.
    The applicable address, facsimile number and electronic mail address of the
New Lender for purposes of Section 10.11 of the Loan Agreement are as set forth
in each Subsequent Lender’s administrative questionnaire delivered by such
Subsequent Lender to the Administrative Agent on or before the date hereof or to
such other address, facsimile number and electronic mail address as shall be
designated by Subsequent Lender in a notice to the Administrative Agent.
5.
    Following the effectiveness of this Joinder, Schedule II to the Loan
Agreement will be deemed to be amended and restated in its entirety in the form
of Schedule 5 attached hereto.
6.
    This Joinder may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Joinder by
telecopier shall be effective as delivery of a manually executed counterpart of
this Joinder.
7.
    This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties have duly executed this Joinder as of the day
and year first above written:
BORROWER:


CINEDIGM CORP.,
a Delaware limited partnership




By:        
Name: Christopher J. McGurk
Title: Chief Executive Officer


ADMINISTRATIVE AGENT:


CORTLAND CAPITAL MARKET SERVICES LLC




By:        
Name:    
Title:     


SUBSEQUENT LENDER:


By:        
Name:    
Title:    


SUBSEQUENT LENDER:


[_____________]




By:        
Name:    
Title:    



Schedule 1
to Joinder Agreement
Subsequent Lenders’ Commitments
Subsequent Lender
Loan Commitment
Date of Subsequent Loan
 
 
 
 
 
 
 
 
 
 
 
 




Schedule 5
to Joinder Agreement
Schedule II — Subsequent Loans
Lender
Subsequent Loan Commitment
Date of Subsequent Loan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit I — Lender Questionnaire
Attached hereto is the Lender Questionnaire.



CINEDIGM CORP.


LENDER QUESTIONNAIRE


The purpose of this Lender Questionnaire is to assure Cinedigm Corp., a Delaware
corporation (the “Company”) that each prospective Lender under the Second Lien
Loan Agreement (the “Loan Agreement”) dated as of July 14, 2016, by and among
the Company, the lenders from time to time a party hereto (collectively, the
“Lenders”), and Cortland Capital Market Services LLC, as administrative agent
for the Lenders and collateral agent for the Secured Parties thereunder, as
amended through the date hereof, will meet the suitability standards established
by the Company for Lenders, including in connection with making a loan to the
Company (a “Loan”) and the issuance of common stock of the Company (the
“Shares”) thereunder. Capitalized terms used but not defined in this Lender
Questionnaire shall have the meanings ascribed to them in the Loan Agreement.


By signing this Lender Questionnaire, you agree that the Company may disclose
the information contained herein if they are called on to establish the
availability of an exemption from registration under the Securities Act of 1933,
as amended, (the “Act”), corresponding state securities laws, or for other
appropriate purposes. The undersigned understands that the Company will rely on
the following information for purposes of such determination and that the Shares
will not be registered under the Act in reliance on an exemption from
registration for nonpublic offerings provided by Section 4(a)(2) of the Act and
Regulation D, promulgated thereunder, and the corresponding state securities
exemptions.


The undersigned understands that this Lender Questionnaire is merely a request
for information and is not an offer to sell or a solicitation of an offer to buy
the Shares or to make a Loan to the Company, and no sale or Loan will occur
prior to the acceptance by the Company of the undersigned’s joinder to the Loan
Agreement and the amendment to the Loan Agreement to which this Lender
Questionnaire is affixed (the “Amendment”), as well as the satisfaction of
certain conditions under the Loan Agreement and Amendment.


ALL QUESTIONS MUST BE ANSWERED. If the answer to any question is “No” or “Not
Applicable,” please so state. Please print or type your answers.


A representative of the Company or its legal counsel, Kelley Drye & Warren LLP,
may follow up with you with additional questions.


Each of the parties agrees to maintain the confidentiality of the contents of
this Lender Questionnaire, except that the contents hereof may be disclosed (a)
to its partners, directors, officers, employees, agents, funding sources,
attorneys, advisors and representatives (it being understood that any Person to
whom such disclosure is made will be informed of the confidential nature of
hereof and instructed to keep the contents hereof confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
laws or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, and (e) in connection with the exercise of any remedies
hereunder or under any Loan Document or any action or proceeding relating to
this Lender Questionnaire or any Loan Document or the enforcement of rights
hereunder or thereunder.


ALL INFORMATION CONTAINED IN THIS LENDER QUESTIONNAIRE
WILL BE TREATED AS CONFIDENTIAL
PART I - GENERAL INFORMATION


1.
PERSONAL



Name:                                             


Home Address:                                    


                                                


                                                


Home Phone Number: (____)                             


Social Security Number/
Taxpayer I.D. Number: ______________________________ Age:         


Name of Spouse:                                    


Spouse’s Social Security
Number/ Taxpayer I.D. Number: _______________________ Age:         


Number of Dependents:         


If a corporation, indicate
the state of incorporation
and the year of incorporation:                             


2.
EMPLOYMENT



Name of
Employer:                                        
Present occupation:                                     
Salary:         
Do you own your own business or are you otherwise employed?             
Name and type of business employed by or owned:                     
Description of responsibilities:                             
                                                


Title:                                            


Length of Time in Present Position:                             


Business Address:                                    


                                                


                                                


Business Phone Number: (____)                             
Prior occupations, employment, and length of service during the past five (5)
years:

Occupation
Name of Employer or Owned Business (and identify
which)                             
Years of Service  
 
 
 
 
 
 
 
 
 

Do you have any professional licenses or registrations, including bar
admissions, accounting certificates, real estate brokerage licenses, investment
adviser registrations and SEC or state broker-dealer registrations? Yes:
____________ No: ____________
If yes, please list such licenses or registrations, the date(s) you received the
same, and whether they are in good standing:
                                            
                                             
3.    EDUCATION (COLLEGE AND POSTGRADUATE)


Institution Attended
Degree
Dates of Attendance
 
 
 
 
 
 



PART II -- ACCREDITED INVESTORS


United States securities laws limit the number of subscribers that may
participate in certain types of private stock offerings. The offering currently
contemplated by the Company will be limited to “accredited investors,” as that
term is defined by applicable securities laws.


To assist the Company in its determination of whether each investor is an
accredited investor, we ask that you answer all of the questions on this form to
the best of your ability. A “yes” answer to any one of these questions means
that you are an “accredited investor.”


If you are not an “accredited investor,” you must have a representative who
meets the criteria for serving as a “purchaser representative” under Rule 501 of
Regulation D promulgated under the Act. Such representative must complete
Exhibit A to this Lender Questionnaire, which you must also acknowledge.


Question 1


Are you a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000? For purposes of this determination, “net worth”
means the excess of total assets at fair market value (including personal and
real property, but excluding the estimated fair market value of a person’s
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home’s estimated fair market value as
long as the mortgage was incurred more than 60 days before the Loans were made,
but includes (i) any mortgage amount in excess of the home’s fair market value
and (ii) any mortgage amount that was borrowed during the 60-day period before
the closing date for making the Loan, for the purpose of making the Loan.


Yes ______
No ______


Question 2


Are you a natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or who had joint income with your spouse in
excess of $300,000 in each of the two most recent years, and who has a
reasonable expectation of reaching the same income level in the current year?
For purposes of this determination, “income” means annual adjusted gross income,
as reported for federal income tax purposes, plus (i) the amount of any
tax-exempt interest income received; (ii) the amount of losses claimed as a
limited partner in a limited partnership; (iii) any deduction claimed for
depletion; (iv) amounts contributed to an IRA or Keogh retirement plan; (v)
alimony paid; and (vi) any gains excluded from the calculation of adjusted gross
income pursuant to the provisions of Section 1202 of the Internal Revenue Code
of 1986, as amended.


Yes ______
No ______


Question 3


Are you a director, executive officer or member of the Company?


Yes ______
No ______


Question 4


Are you an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, a Massachusetts or similar business
trust, or a partnership, not formed for the specific purpose of acquiring the
securities offered by the Company, with total assets in excess of $5,000,000?


Yes ______
No ______


Question 5


Are you a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered by the Company, whose
purchases of securities are directed by a “sophisticated person” as such term is
defined in Rule 506(b)(2)(ii) promulgated pursuant to the Act?


Yes ______
No ______


Question 6


Are you a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940?


Yes ______
No ______


Question 7


Are you a bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in Section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
“accredited investors” as such term is defined in Rule 501 of Regulation D
promulgated under the Act?


Yes ______
No ______


Question 8


Are you an entity in which all of the equity owners are “accredited investors”
as such term is defined in Rule 501 of the Act?


Yes ______
No ______
PART III - REPRESENTATIONS AND WARRANTIES


I understand that the Company will rely upon the accuracy and completeness of my
responses to the foregoing questions and I represent and warrant to the Company
as follows:


1.
The answers to the above questions are complete and correct and may be relied
upon by the Company in determining whether the offering in which I propose to
participate is exempt from registration under the Act, pursuant to Section
4(a)(2) thereof, any corresponding state securities law exemptions, or
otherwise;



2.
I will immediately notify the Company of any material change in any statement
made herein that occurs prior to the closing of any investment by me in the
Company;



3.
I am able to bear the economic risk of an investment in the Company of the size
contemplated. In making this statement, consideration has been given to whether
I can afford to hold the investment for an indefinite period of time and whether
I can afford a complete loss of my investment. I offer as evidence of my ability
to bear the economic risk, the information contained in this Lender
Questionnaire;



4.
My investment in the Company will be solely for my own account, and not for the
account of any other person or with a view toward resale, assignment,
fractionalization, or distribution thereof; and



5.
I will provide the Company any information, including financial information, as
they may need to ensure that the offering I propose to participate in is exempt
from registration under the federal and state securities laws.







PART IV – PAYMENT INSTRUCTIONS


Principal, interest, and other payments in connection with the Loan should be
made to the undersigned as follows in U.S. Dollars:






Bank Name:
 
 


ABA:
 
 


Account Name:
 
 


Account Number:
 
 


Attention:
 
 







[Signature page follows]


IN WITNESS WHEREOF, I have executed this Lender Questionnaire this __ day of
_____________, 2016.


INDIVIDUALS SIGN HERE:            ORGANIZATIONS SIGN HERE:


____________________________________                            
Printed Name                        Printed Name of Organization


____________________________________                            
Signature                        Printed Name of Individual


____________________________________                            
Social Security Number                Signature



                            Federal Taxpayer I.D. Number


Address of Residence:                    Address of Principal Place of Business:


                                                    


                                                    

EXHIBIT A TO CINEDIGM CORP. LENDER QUESTIONNAIRE


LENDER REPRESENTATIVE CERTIFICATE


NOTE: This section only needs to be completed if the Lender is not considered to
be an “Accredited Investor” under federal securities laws and the Lender has a
Lender Representative in connection with the investment in the Company.


The purpose of this Lender Representative Certificate is to assure Cinedigm
Corp., a Delaware corporation (the “Company”) that any representative (a “Lender
Representative”) for a prospective Lender under the Second Lien Loan Agreement
(the “Loan Agreement”) dated as of July 14, 2016, by and among the Company, the
lenders from time to time a party hereto (collectively, the “Lenders”), and
Cortland Capital Market Services LLC, as administrative agent for the Lenders
and collateral agent for the Secured Parties thereunder, as amended through the
date hereof, will meet the suitability standards established by the Company for
such Lender Representatives. Capitalized terms used but not defined in this
Lender Representative Certificate shall have the meanings ascribed to them in
the Loan Agreement.


By signing this Lender Representative Certificate, you agree that the Company
may disclose the information contained herein if they are called on to establish
the availability of an exemption from registration under the Securities Act of
1933, as amended, (the “Act”), corresponding state securities laws, or for other
appropriate purposes. The undersigned understands that the Company will rely on
the following information for purposes of such determination and that the shares
of common stock of the Company to be issued to the Lender will not be registered
under the Act in reliance on an exemption from registration for nonpublic
offerings provided by Section 4(a)(2) of the Act and Regulation D, promulgated
thereunder, and the corresponding state securities exemptions.


The undersigned understands that this Lender Representative Certificate is
merely a request for information and is not an offer to sell or a solicitation
of an offer to buy any securities of the Company.


ALL QUESTIONS MUST BE ANSWERED. If the answer to any question is “No” or “Not
Applicable,” please so state. Please print or type your answers. A
representative of the Company or its legal counsel, Kelley Drye & Warren LLP,
may follow up with you with additional questions.


Each of the parties agrees to maintain the confidentiality of the contents of
this Lender Representative Certificate, except that the contents hereof may be
disclosed (a) to its partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that any
Person to whom such disclosure is made will be informed of the confidential
nature of hereof and instructed to keep the contents hereof confidential), (b)
to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority), (c) to the
extent required by laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, and (e) in connection with the exercise
of any remedies hereunder or under any Loan Document or any action or proceeding
relating to this Lender Representative Certificate or any Loan Document or the
enforcement of rights hereunder or thereunder.


ALL INFORMATION CONTAINED IN THIS LENDER REPRESENTATIVE CERTIFICATE WILL BE
TREATED AS CONFIDENTIAL


The undersigned hereby represents and warrants as follows:


1.
REPRESENTATIVE CAPACITY



Names of prospective Lenders for which the undersigned is acting as a “purchaser
representative,” as such term is defined in Rule 501 of Regulation D promulgated
under the Act:


______________________________________________________


______________________________________________________




2.
PERSONAL



Name:                                             


Home Address:                                    


                                                


                                                


Home Phone Number: (____)                             


Is/are the prospective Lender(s) related to the undersigned by blood, marriage
or adoption, and not more remote than as first cousin? Yes _____ No ______


If “Yes,” please explain the nature of your relationship with the prospective
Lender(s):


                                            


3.
EMPLOYMENT



Name of
Employer:                                        
Present occupation:                                     
Do you own your own business or are you otherwise employed?             
Name and type of business employed by or owned:                     
Description of responsibilities:                             
                                                


Title:                                            


Length of Time in Present Position:                             


Business Address:                                    


                                                


                                                


Business Phone Number: (____)                             
Prior occupations, employment, and length of service during the past five (5)
years:

Occupation
Name of Employer or Owned Business (and identify
which)                             
Years of Service  
 
 
 
 
 
 
 
 
 

Do you have any professional licenses or registrations, including bar
admissions, accounting certificates, real estate brokerage licenses, investment
adviser registrations and SEC or state broker-dealer registrations? Yes:
____________ No: ____________
If yes, please list such licenses or registrations, the date(s) you received the
same, and whether they are in good standing:
                                            
                                             


4.    EDUCATION (COLLEGE AND POSTGRADUATE)


Institution Attended
Degree
Dates of Attendance
 
 
 
 
 
 



5.    REPRESENTATIONS
By signing below, the undersigned represents that he or she satisfies the
following conditions:
a.
The undersigned is not an affiliate, director, officer or other employee of the
Company, or beneficial owner of 10 percent or more of any class of the equity
securities or 10 percent or more of the equity interest in the Company.

b.
The undersigned has such knowledge and experience in financial and business
matters that he or she is capable of evaluating, alone, or together with other
purchaser representatives of the Lender, or together with the Lender, the merits
and risks of the prospective investment in the Company.

c.
The undersign has disclosed to the Lender in writing any material relationship
with the Company or its affiliates, that is mutually understood to be
contemplated, or that has existed at any time during the previous two years, and
any compensation received or to be received as a result of such relationship.





[Signature page follows]
IN WITNESS WHEREOF, I have executed this Lender Representative Certificate this
__ day of _____________, 2016.




LENDER REPRESENTATIVE:




____________________________________    
Signature                    


____________________________________    
Printed Name                    






Each Lender for whom the above listed person is serving as Lender Representative
hereby acknowledges that such Lender Representative is his or her “purchaser
representative,” as such term is defined under Rule 501 of Regulation D
promulgated under the Act, in connection with evaluating the merits and risks of
the prospective investment in the Company.




LENDER(S):




____________________________________        _________
Signature                            Date


____________________________________            
Printed Name                            






____________________________________        _________
Signature                            Date


____________________________________            
Printed Name                            








NY01\SherC\4300415.1